DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2018/0014906).  Regarding claims 1 and 15, Fukushima teaches a joint of a tray arm assembly (see Figure 7 and paragraph [0137]), comprising: a joint body (383); a shaft (381) configured to rotate relative to the joint body about a longitudinal axis of the shaft; a slip clutch assembly (384, 385; see paragraph [0114]), comprising: a clutch stack (384, 385; see paragraph [0114]), comprising: a plurality of first clutch plates (385) keyed to the shaft (see paragraph [0115]); a plurality of second clutch plates (384) keyed to the joint body (see paragraph [0115]); a spring (388) configured to selectively exert a force on the clutch stack, wherein: the force compresses the clutch stack causing a friction between the plurality of first clutch plates and the plurality of second clutch plates with respect to a rotation of the shaft relative to the joint body (see paragraph [0117]-[0119]).

Regarding claim 3, Fukushima further teaches a release ring (386); and a pressure plate (387), wherein: the spring (388) is configured to selectively exert the force on the release ring; the release ring (386) is configured to transfer the force to the pressure plate; and the pressure plate (387) is configured to transfer the force to the clutch stack (see paragraphs [0117]-[0119]).

Regarding claim 14, Fukushima further teaches wherein: the clutch stack further comprises a plurality of friction discs; each of the plurality of friction discs is positioned between one of the plurality of first clutch plates and one of the plurality of second clutch plates; the force compresses the clutch stack causing the friction between the plurality of first clutch plates, the plurality of friction discs, and the plurality of second clutch plates with respect to the rotation of the shaft relative to the joint body (see Figure 7 and paragraph [0114]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2018/0014906) in view of Hahn et al. (US 2008/0067302).  Regarding claim 2, it is described above what is disclosed by Fukushima.  The reference further teaches a shaft (381) coupled to an arm (422 or 514).  Paragraph [0137] also teaches that the technology according to the brake mechanisms (370, 380, 390) may be applied to any device including a plurality of joint portions that can be driven.
Hahn, in a similar field of endeavor teaches a tray arm assembly with multiple joints (see Figures 4-6).  It would have been obvious to one having ordinary skill in the art to use the joint structure of Fukushima in the joints of the tray arm of Hahn for better control and since such construction is well known in the art.

Regarding claims 4-5, Fukushima does not distinctly disclose a release lever.  Rather, Fukushima teaches the brake mechanism 380 having a function for locking or releasing the locking of the rotation shaft which includes a pressurized cylinder (386) which deactivates the slip clutch assembly by separating the release ring (386) from the pressure plate (387).
However, using a release lever is also well known in the art to lock/unlock a rotation shaft.  Hahn illustrates such an arrangement in Figure 22.  It would have been obvious to one having ordinary skill in the art to modify the brake mechanism of Fukushima to include a release lever in place of the pressurized cylinder in order to make the release manual.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2018/0014906) in view of Miyajima (US 2015/0243267).  Regarding claims 6-10, it is described above what is disclosed by Fukushima.  The reference further teaches a plurality of clutch plates having key features and splines (see paragraphs [0114]-[0115]).  However, the reference does not disclose the specific details of the first and second key features and openings.  Miyajima, in a similar field of endeavor (rotating joints) teaches a plurality of first clutch plates comprising first key features; and the first key features are configured to be keyed to corresponding one or more first key elements of a joint body to key the plurality of first clutch plates to the joint body; wherein each of the first clutch plates comprises one or more first key features; wherein: the first key features comprise tabs; and the one or more first key elements comprise one or more openings; the first key features being configured to be keyed to the corresponding one or more key elements comprise the tabs being configured to slide through the one or more openings; wherein: the plurality of second clutch plates comprise second key features; the shaft comprises a second key element that is configured to be inserted into the second key features and engage the plurality of second clutch plates; and rotating the shaft causes a rotation of the plurality of second clutch plates in relation to the plurality of first clutch plates and wherein: the second key features comprise keyed openings; the second key element comprises a spline-shaped segment (see items 41, 42, 44 in Figure 2 along with openings 41c, 42c, tab elements 41a and 41b).
It would have been obvious to one having ordinary skill in the art to modify the clutch plates of Fukushima to include the keyed features of Miyajima since such are known design details of keyed interlocking.


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 11, the prior art does not distinctly disclose (or fairly suggest a modification to arrive at) “a bearing positioned between the joint body and the shaft; a nut screwed on to an outer segment of the shaft; a second spring pressed by the nut against a thrust bearing; the thrust bearing positioned between the second spring and bearing; the second spring exerts force on the thrust bearing; the thrust bearing transfers the force to the bearing; and the force exerted on the bearing creates a second friction between the bearing and the shaft” in combination with the limitations of Claim 1.
Claims 12-13 depend from claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636